Citation Nr: 1540523	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a foot disability, to include pes planus and/or pes cavus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for an upper back disability.

5.  Entitlement to service connection for a lower back disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a right hip disability. 



REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claims.  The Veteran filed notices of disagreement dated in October 2012 and October 2013, respectively, and the RO issued statements of the case dated in July 2013 and March 2014.  The Veteran filed substantive appeals in July 2013 and March 2014.

In August 2014, the Veteran, accompanied by his representative, testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  At the hearing, the record was held open for 60 days in order to afford the Veteran additional time to submit evidence in connection with the claims.  Additional evidence was subsequently submitted.  This evidence was subject to an August 2014 waiver of initial RO adjudication and will be reviewed in connection with the Veteran's claims.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In the Veteran's hearing, the Veteran's representative raised the question of whether the Veteran may have suffered a traumatic brain injury or concussion during service during a hazing incident, and also may have suffered memory loss as a result.  These issues are referred to the AOJ for appropriate disposition.

The issues of entitlement to service connection for hip, foot, and psychiatric disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has current upper, middle and lower back disabilities as the result of injuries in service.



CONCLUSION OF LAW

The criteria for an award of service connection for upper, middle and lower back disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)). In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records are silent with respect to disabilities of the upper, lower, or middle back.  

The Veteran has been diagnosed currently as having various disabilities of the neck and back, to include lumbar and neck pain, disc bulges at L3-4 through L5-S1 resulting in multilevel neural foraminal narrowing; C5-6 right paracentral broad-based disc protrusion resulting in minimal right neural foraminal narrowing, degenerative disc disease L3-4, L5-S1.  

The Veteran testified that he has had pain in his neck and back since military service.  He also testified to being the victim of a prank by his fellow servicemen that ended up with the Veteran being "body slammed" on the steel deck of a submarine.  He said that this episode, among other physical stresses of submarine service, hurt his back, and symptoms began in service.

In support of his claims, the Veteran submitted the statements of chiropractor dated in September 2014 and November 2014.  The November 2014 physician noted that the circumstances of service in the Navy put strain on his back and neck.  The Veteran noticed pain in his neck, back and shoulders in service and, after service, began noticing some numbness down his legs.  The physician diagnosed 
lumbosacral and cervical strain, lumbosacral and cervical intervertebral disability syndrome, right and left sciatic nerve impairment, and right upper and middle radicular group spinal nerve impairment.  

The physician opined that the Veteran's service caused repetitive strains of the Veteran's shoulder girdle, thoracic and lumbar paraspinous muscles and iliolumbar and sacroiliac ligaments.  It was also indicated that the repetitive strains in his lower back caused muscle spasms in his low back that likely contributed to intervertebral disc pressure causing derangement of the discs in the lower back that, in turn, are likely causing impingement of the bilateral L5 and S1 spinal nerve.  The physician also indicated that the Veteran had strains to his neck and shoulder girdles, and muscle spasms from the back causing radiation of pain and spasm up into the neck and shoulder girdle muscles that caused increased pressure on the cervical discs causing derangement of the right C6 and C7 spinal nerves.  

The September 2014 physician noted that he had treated the Veteran since August 2013 for back and neck pain.  It was noted that the Veteran had degeneration in the lower back and neck.  The physician stated that, with no other injuries made known to him, it was likely that the Veteran's premature degeneration was a result of injuries and duties occurring during his time in the service, including a fall on a steel floor, repetitive twisting and maneuvering into tight and awkward places.  

The physician stated that it was his professional medical opinion that, with the Veteran's young age, good body build and healthy lifestyle, his neck and lower back pain and subsequent degeneration resulted from the instances in the service.  It was noted that it usually takes about 10 years for degenerative changes to become apparent on x-ray.

The Board also notes that there are several notes in the medical records that indicate that the Veteran may have had back injuries after military service.  An August 2012 private treatment note indicated that the Veteran aggravated his back moving a gun safe with a friend.  In August 2011, the Veteran reported that he had a 4 year history of back problems possibly from riding a motorcycle.  This note also indicated that the Veteran had aggravated his back three months earlier playing basketball.  A March 2009 treatment note indicated that the Veteran hurt his back on an exercise bar several days earlier and reported lumbar spasm.  These reports; however generally indicate that the post service injuries only exacerbated previously reported back disability.  

Resolving reasonable doubt in the Veteran's favor, the elements of service connection are satisfied and service connection is granted for upper, middle and lower back disabilities.



ORDER

Service connection for an upper back disability is granted.

Service connection for a middle back disability is granted.

Service connection for a lower back disability is granted.


REMAND

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold).

With respect to the Veteran foot disability, the Veteran's February 1993 enlistment examiner checked "abnormal" with respect to feet, and pes cavus was identified.  The October 1997 separation examination and all interim examinations were reportedly normal.  Several months prior to service, the Veteran was noted to have mild pes cavus.  Other service records and examination reports are negative for a foot disability.  The Veteran testified before the Board that he had foot pain in service that he believed was caused or aggravated by his service on board submarines.  In his November 2014, letter the private physician opined that the Veteran had some flattening of the arches when he entered service, but that the disability worsened in service.  The examiner did not; however, report any specific findings with regard to the current disability, except to opine that it was 30 percent disabling.  No VA examination has been provided with respect to this disability.  

With respect to the Veteran's psychiatric disability claim, service treatment records are silent for complaints or treatment of any psychiatric disorder.  The Veteran submitted an October 2014 statement from his physician that indicates that the Veteran has been diagnosed as having major depressive disorder and post-traumatic stress disorder (PTSD).  The physician noted that the Veteran had complaints of irritability, nightmares, and flashbacks of traumatic events he experienced in the military.  The Veteran also submitted a November 2014 medical opinion that indicated that the Veteran was exposed to hazing and stressful work in the military, and that he has become hypervigilant with anxiety and depression.  He was diagnosed as having PTSD that was caused by unspecified stressful experiences in the military.  The Veteran testified that two servicemen from a sister submarine committed suicide in service, and that he was subject to hazing and stressful experiences on board submarines in service.  No VA examination has been provided in connection with this claim.  There has also been no stressor development with respect to the Veteran's claimed stressful military events.

The Veteran submitted statements of two treatment providers, one dated in October 2014 from Dr. S, who indicated that he had been treating the Veteran for psychiatric disorders since August 2011, and Dr. H indicated that he had treated the Veteran for his back and neck pain since August 2013.  The treatment records for these physicians have not been associated with the Veteran claims file; but VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 38 C.F.R. § 3.159(c).
   
Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment by Dr. S.  

2.  Send the Veteran notice required by 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors based on personal assault.   

3.  Schedule the Veteran for a VA psychiatric examination to whether any current psychiatric disability is related to a disease or injury (including stressors) in service.  

The examiner must review claims file, including this remand.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

The Veteran has received previous diagnoses of major depression and PTSD.  If the examiner finds that these disabilities are not present at the time of the examination, he or she should opine whether the prior diagnoses were made in error or the disabilities are in remission.

If the Veteran is diagnosed with PTSD or that disorder is in remission, the examiner should specify any stressors that provide the basis of the diagnosis.  

If the supporting stressor is personal assault (such as the previously reported hazing incident), the examiner should opine whether there is evidence of a change in behavior in response to the stressor. 

b)  For any other current psychiatric disability, the examiner should render an opinion as to the following:

Did such disorder have its onset during active duty, within one year of active duty (in the case of a psychosis), or is such condition otherwise the result of a disease or injury (including the reported stressors) during military service?  

	The examiner should specifically comment on the October and November 2014 reports submitted by the Veteran, as well as the Veteran testimony before the Board regarding his military stressors.  

The examiner should provide reasons for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

5.  Arrange for a VA examination to determine whether the Veteran has a current hip disability related to the Veteran's military service.  The examiner must review the claims file including this remand.  

The examiner should answer the following: 

(a)  Does the Veteran have a current hip disability (a disability identified at any time since 2011)? 

(b)  If so, did such disability have its onset during active duty, within one year of active duty (in the case or arthritis), or is it otherwise the result of a disease or injury in active service?  
 
In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  

The examiner should provide reasons for the opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

6.  Arrange for a VA examination for the purpose of determining whether the Veteran has a foot disability that related to the Veteran's military service.  The examiner must review the claims file, including this remand.  

The examiner should answer the following: 

(a)  Does the Veteran have a current foot disability (present at any time since 2011), to include pes planus or pes cavus?  

If so, is the current foot disability the same as the pes cavus identified on the Veteran's examination for entrance into service?

If so, did that disability become worse (increase in underlying disability beyond natural progression) during service?

If so, or if there are current foot disabilities not identified on the entrance examination, is there a link between the current disability and the inservice foot disability or a disease or injury in service?  

Note: The term "aggravation" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner should provide reasons for the opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

7.  If any benefit sought on appeal remain denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


